United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50549
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

               FRANCISCO ROJAS MARTINEZ, also known as
                      Francisco Martinez-Lopez,

                                                  Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-2499-ALL
                       --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

     Francisco Rojas-Martinez pleaded guilty to illegal reentry

after deportation in violation of 8 U.S.C. § 1326 and was sentenced

to 50 months of imprisonment and three years of supervised release.

Rojas-Martinez argues that the district court abused its discretion

by refusing to extend the time for filing his notice of appeal.

Having been given no reason at all for the delay, the district

court did not abuse its discretion in denying Rojas-Martinez’s

motion.   United States v. Clark, 51 F.3d 42, 43 n.5 (5th Cir.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1995).   The district court’s denial of his motion for extension of

time to appeal is AFFIRMED.    See United States v. Leijano-Cruz,

473 F.3d 571, 573 (5th Cir. 2006).




                                 2